SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) – November24, 2009 THE BANK OF NEW YORK MELLON CORPORATION (Exact name of registrant as specified in charter) Delaware 000-52710 13-2614959 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Wall Street New York, New York (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code – (212)495-1784 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) EXHIBITS. Exhibit is filed herewith in connection with The Bank of New York Mellon Corporation’s Registration Statement on Form S-3 (File No. 333-144261)filed with the Securities and Exchange Commission. Exhibit Number Description Opinion of Arlie R. Nogay, Esquire. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The Bank of New York Mellon Corporation (Registrant) By: /s/Arlie R. Nogay Name: Arlie R. Nogay Title:Corporate Secretary Date: November 24, 2009 EXHIBIT INDEX Number Description MethodofFiling Opinion of Arlie R. Nogay, Esquire Filed herewith
